In an action, inter alia, to recover damages for breach of contract and unlawful autopsy, the plaintiffs appeal *613from an order of the Supreme Court, Rockland County (Nelson, J.), dated May 8, 2005, which, upon converting the motion of the defendant Arthur Weisenseel and the cross motion of defendants Hanneman Funeral Home and Keith Taylor pursuant to CPLR 3211 to dismiss the complaint insofar as asserted against them, into motions for summary judgment pursuant to CPLR 3211 (c), granted the motions.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The respondents established their prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). In opposition, the appellants failed to submit evidence in admissible form sufficient to raise a triable issue of fact as to any of their causes of action insofar as asserted against the respondents (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The appellants’ “mere expressions of hope that discovery would reveal something helpful to [their] case provided no basis for denying the [respondents’] motion[s]” (Manney v GE Med. Sys., 7 AD3d 763, 764 [2004]). Schmidt, J.P., Santucci, Luciano and Rivera, JJ., concur.